O’Brien, J.
Defendant is sued as a general partner. This is denied by the answer, and by way of avoidance defendant further alleges that he was a special partner under a limited partnership, formed as provided by statute. There *63is an implied admission of liability, which is avoided by the setting forth of the necessary statutory steps taken by •defendant to constitute himself a special partner, and thus avoid liability. Where a violation of a statute is the basis of a complaint, in analogous cases, the specific grounds should be pointed out. In this case, therefore, a reply is proper, in order to raise a precise and definite issue. The court being vested with a discretion (Code Civ. Pro. § 516) it should exercise it in this case.
The motion that plaintiff serve a reply is granted. No costs.